                   Case 3:19-mj-70588-MAG Document 1 Filed 04/19/19 Page 1 of 5


AO 91 (Rev. 11/11) Criminal Complaint


                                     United States District Court
                                                                 for the                                        APR 19 2019
                                                    Northern District of California                           SUSAN Y. SOOt^
                                                                                                          CLERK. U.S. DiSTRtCT CO
                  United States of America                                                              north district of CAUFORNIA
                                V.

                                                                           Case No.
            Miguel Angel BRICENO-TORUNO


                                                                                                                         MAG
                                                                              3       19       7 0588
                          Defendain(s)


                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   January 30, 2018              in the county of              Alameda              in the

     Northern          District of            California        , the defendant(s) violated:

            Code Section                                                      Offense Description
8 U.S.C.§ 1326(a) and {b)(1)                    Illegal Reentry After Deportation

                                                Maximum 10 years term of imprisonment; maximum fine of $250,000;
                                                maximum term of supervised release of 1 year; mandatory $100 special
                                                assessment




          This criminal complaint is based on these facts:
Please see attached affidavit of United States Department of Homeland Security Immigrations and Customs
Enforcement Deportation Officer Christopher Howe.




          fff Continued on the attached sheet.


                                                                                               Complainant's signature
        Approved-aslo form
                                                                                    Christopher Howe, ICE Deportation Officer
                                 AUJbA Michael A. Rodnauez
                                                                                                Printed name and title


Sworn to before me and signed in my presence.


                                         a
Date:
            it                                                                                    Judge's signature

City and state:                  San Francisco, California                      Ion. Jacqueline Scott Corley, Magistrate Judge
                                                                                                Printed name and title
Case 3:19-mj-70588-MAG Document 1 Filed 04/19/19 Page 2 of 5
Case 3:19-mj-70588-MAG Document 1 Filed 04/19/19 Page 3 of 5
Case 3:19-mj-70588-MAG Document 1 Filed 04/19/19 Page 4 of 5
Case 3:19-mj-70588-MAG Document 1 Filed 04/19/19 Page 5 of 5
